Illinois Official Reports

                                          Supreme Court



                                      In re Rita P., 2014 IL 115798




Caption in Supreme           In re RITA P. (The People of the State of Illinois, Appellant, v. Rita
Court:                       P., Appellee).



Docket No.                   115798



Filed                        May 22, 2014



Held                         The Mental Health Code provision for findings of fact on the record in
(Note: This syllabus         granting a 90-day involuntary medication order is directory rather than
constitutes no part of the   mandatory, and a circuit court’s expression only of its legal conclusion
opinion of the court but     that the evidence was overwhelming did not call for reversal where
has been prepared by the     there were no claims of evidentiary insufficiency or compromised due
Reporter of Decisions        process—mootness exception.
for the convenience of
the reader.)



Decision Under               Appeal from the Appellate Court for the First District; heard in that
Review                       court on appeal from the Circuit Court of Cook County, the Hon. Paul
                             A. Karkula, Judge, presiding.




Judgment                     Appellate court judgment reversed.
                             Circuit court judgment affirmed.
     Counsel on               Lisa Madigan, Attorney General, of Springfield, and Anita Alvarez,
     Appeal                   State’s Attorney, of Chicago (Alan J. Spellberg, Assistant State’s
                              Attorney, of counsel), for the People.

                              Ann Krasuski, Veronique Baker and Laurel Spahn, of the Legal
                              Advocacy Service of the Guardianship and Advocacy Commission, of
                              Hines, for appellee.

                              Mark J. Heyrman, of Chicago, for amicus curiae Mental Health
                              America of Illinois.


     Justices                 JUSTICE THEIS delivered the judgment of the court, with opinion.
                              Chief Justice Garman and Justices Freeman, Thomas, Kilbride,
                              Karmeier, and Burke concurred in the judgment and opinion.


                                               OPINION

¶1         On September 2, 2011, the Cook County circuit court entered an order authorizing the
       involuntary treatment of respondent, Rita P., with psychotropic medication. On appeal,
       respondent argued that the treatment order must be reversed because the trial court failed to
       comply with section 3-816(a) of the Mental Health and Developmental Disabilities Code
       (Mental Health Code) (405 ILCS 5/3-816(a) (West 2010)), providing that final orders “shall be
       accompanied by a statement on the record of the court’s findings of fact and conclusions of
       law.” The appellate court agreed with respondent and reversed the treatment order. 2013 IL
       App (1st) 112837.
¶2         For the reasons that follow, we reverse the judgment of the appellate court and affirm the
       judgment of the trial court.

¶3                                            BACKGROUND
¶4         On August 18, 2011, Dr. He Yuan, a psychiatrist at Chicago-Read Mental Health Center
       (Chicago-Read), filed a petition seeking a court order authorizing involuntary treatment of
       respondent. In the petition, Dr. Yuan described, inter alia, respondent’s symptoms, the
       deterioration in her ability to function, the behaviors in which she engaged that were dangerous
       to herself and others, and the therapies that had been tried without success. Dr. Yuan stated that
       respondent met the criteria for a diagnosis of “schizophrenia paranoid type,” and requested
       authorization to administer specific medications, including Risperidone, for a period of up to
       90 days.
¶5         A hearing on the petition was held on September 2, 2011. The State called two witnesses:
       respondent’s son, Mayjourio, and Dr. Yuan. Mayjourio testified that he was 24 years old and
                                                      -2-
       had lived with respondent in her Evanston home for the past six to seven years. In January
       2008, respondent was operating a daycare business in her home. At that time, Mayjourio
       noticed that respondent was very agitated and angry, and spoke about harming the people that
       had wronged her. For two months she spoke about “going out there and getting herself some
       street justice.” In March 2009, Mayjourio observed that respondent had begun talking to
       herself. She would go into the bedroom or the laundry room, close the door, and have a
       one-sided conversation. “[S]he would talk, and then she would be quiet, and then she would
       talk some more, and then be quiet. It was as if she was talking, listening, talking, listening.”
       Mayjourio further testified that at the same time respondent began talking to herself, her sleep
       habits changed. Respondent, who had been a heavy sleeper, was now up in the middle of the
       night talking to herself in her bedroom.
¶6         In December 2009, respondent began manifesting different personalities. Mayjourio
       explained that the silences in respondent’s one-sided conversations were now filled with other
       voices, both male and female. Shortly after the appearance of these additional voices,
       respondent, without explanation, stopped attending choir practice at her church. According to
       Mayjourio, respondent was a religious woman who attended the Apostolic Church of God on
       the south side of Chicago. Mayjourio testified that in February 2010, respondent told him that,
       although no church members had been physically in her home, they were present spiritually,
       and had “spiritually raped” her.
¶7         Mayjourio described an incident in September 2010, in which respondent had “one of her
       moments,” i.e., a “conversation between her[self] and several of her voices,” and left a pot of
       water on the stove too long, causing the pot to be blackened. Mayjourio testified that these
       conversations were time-consuming and took her attention away from other matters. Because
       respondent was still operating her daycare business, Mayjourio and his sister made sure that
       one of them was always present so that none of the children were hurt if respondent had one of
       her “moments.”
¶8         Mayjourio also described three incidents, the first of which occurred in September 2010, in
       which he found respondent with her hands around her own neck choking herself. Respondent
       denied that she choked herself, telling Mayjourio that it was “the church” or “the voices.” In
       October 2010, respondent told Mayjourio that she was going to get a gun and kill the members
       of the church who attacked her. Respondent attempted to get a gun license, and asked
       Mayjourio to take her to a gun range to practice. Mayjourio testified that during this period, as
       he had for the past two years, he talked to respondent about seeing a doctor. Every time he
       brought up the subject, he was met with anger and opposition.
¶9         Mayjourio additionally testified regarding an incident in February 2011, in which he came
       home and discovered an open container of gasoline in the living room. Respondent was still
       operating her home daycare business at this time. Respondent initially told Mayjourio that she
       was using the gasoline as a cleaner, but later told him that she was doing experiments.
       Mayjourio moved the gasoline to the garage, but the following month he found the open
       gasoline container in the basement, along with turpentine and lighter fluid. Respondent again
       stated that she was doing experiments.
¶ 10       Mayjourio testified that respondent’s condition worsened in the following months:
                                                   -3-
                    “She [would] be up at night outside in the front yard, outside in the back yard
                having screaming matches with the lamp post, and the ground, and the air.
                    And all the while all the voices are manifesting themselves. She will be in the room
                screaming, yelling. You will be woke[n] up at 2:00 in the morning to her having one of
                her fits with herself.
                    *** [B]efore the voices wouldn’t confront you, but now the voices confront you.
                                                    ***
                    If you look at her and say, ‘Mom, what’s going on,’ Rita doesn’t reply. One of the
                voices replies, ‘My name ain’t Rita.’ ”
¶ 11       Mayjourio lastly testified regarding the incident immediately preceding respondent’s
       hospitalization. Mayjourio came home from work and found respondent lying in her bed,
       staring at the ceiling. Mayjourio attempted to rouse her, but she was nonresponsive. After ten
       minutes, respondent, in a man’s voice, told Mayjourio, “This ain’t Rita. *** Rita dead. Rita
       going to be dead by tomorrow morning if Rita ain’t dead now. This is the church. Rita dead.”
       Mayjourio attempted to remove respondent from the bedroom to take her to the hospital, but
       she resisted, swinging her arms, pulling Mayjourio’s hair, and kicking his glasses off of his
       face, still speaking in a man’s voice. Mayjourio called 911. When the police arrived, they tried
       to speak to respondent. She answered in a man’s voice, again stating that Rita is dead. The
       officers, with the help of three EMTs, were able to get respondent onto a gurney and into the
       ambulance for transport to the hospital. Mayjourio testified that four knives were found in her
       bedroom. Although acknowledging that respondent ate her meals in her bedroom and that she
       would have brought utensils with her, Mayjourio testified that the utensils would not have
       included “big knives” like the ones found in her bedroom.
¶ 12       Dr. Yuan testified that he first saw respondent on August 5, 2011 at Chicago-Read, and had
       seen her almost daily thereafter. He opined that respondent has a mental
       illness—schizophrenia paranoid type—in which she has significant delusions regarding
       church people embodied spiritually and physically inside her. Respondent admitted to Dr.
       Yuan that she tried to choke herself to kill the people inside her. As of the day before the
       hearing, respondent still believed she was embodied by church members, but she had not tried
       to choke herself in the hospital. Dr. Yuan further testified that respondent’s functioning had
       deteriorated due to her preoccupation with the delusions, and that the delusions could be
       dangerous because respondent may act on them. Respondent, however, had not threatened
       anyone at Chicago-Read, and no cause existed to place her in restraints or administer
       emergency medication. Although generally cooperative, respondent refused to attend group
       therapy, and could not be convinced to take medication. Dr. Yuan deemed group therapy
       without medication to be inappropriate at this point.
¶ 13       Dr. Yuan additionally testified regarding the primary medications he sought to administer,
       potential side effects, dosing, and the tests necessary for safe administration of the medication.
       Dr. Yuan opined that respondent lacked the capacity to make a reasoned decision about the
       treatment, and that the benefits of the treatment outweighed the harm.


                                                   -4-
¶ 14        At one point during Dr. Yuan’s testimony, a short recess was taken after an interruption by
       respondent. The court noted on the record that “[r]espondent was speaking in a voice that was
       much deeper than her voice that she spoke in her earlier interruptions to the Court.”
¶ 15        Respondent testified on her own behalf. At the time of the hearing, she was 51 years old
       and for the last 15 years had operated a daycare center in her home. Due to the economy and a
       loss of clientele, respondent closed her business in April 2011 and filed for bankruptcy. She
       sought general assistance through Evanston Township, became a member of Illinois WorkNet,
       and joined several community boards. The Community Economic Development Board
       nominated her as its treasurer in 2011.
¶ 16        Respondent also testified that she had problems with her memory, so she initiated a
       sequence of events that, in January 2011, led her to Dr. Singleton, a neurologist at Stroger
       Hospital. Respondent last saw Dr. Singleton in July 2011, and testified that she would like to
       be under his care.
¶ 17        Respondent further testified that beginning in October 2010, she had filed nine reports
       against 125 members of her church with the Illinois Attorney General, the Chicago police
       department, the Federal Bureau of Investigation, and the Evanston police department. In the
       reports she alleged assault, harassment, and stalking by church members.
¶ 18        When questioned about the gun she had tried to obtain, respondent explained that she had
       initiated, but had not completed, the process of obtaining firearm training and a gun license.
       Respondent testified that she was aware that it is illegal in this state to have a gun on the street.
       Her intention was to have a gun in her home, securely locked away. She “wasn’t thinking of
       taking matters into her own hands.”
¶ 19        With respect to the gasoline and turpentine that Mayjourio testified he found in her home,
       respondent explained that the driveway had been resurfaced and a technician from Home
       Depot told her that the tar-based material could only be cleaned off of utensils with gasoline,
       which is what she used.
¶ 20        As to the incident immediately preceding her hospitalization, respondent testified: “They
       [the voices] told him [Mayjourio] that they killed me.” Respondent also indicated that she hit
       Mayjourio that day because he hurt her when he restrained her.
¶ 21        Respondent further testified that she had never been hospitalized at a mental health facility,
       and had never taken any of the medications Dr. Yuan sought to administer. According to
       respondent, Dr. Yuan had seen her only three or four times during the month preceding the
       hearing. On cross-examination, when asked whether the church members had spiritually raped
       her, respondent answered: “Exactly.”
¶ 22        After closing arguments, the trial court granted the petition for involuntary medication of
       respondent. The court stated: “The testimony is overwhelming[ly] in support of the State’s
       petition. All three witnesses and all the observations of the Court made in open court today so
       I am going to grant the petition.”
¶ 23        The trial court’s written order tracked section 2-107.1(a-5)(4) of the Mental Health Code,
       which sets forth several factors that must be proven by clear and convincing evidence. See 405
       ILCS 5/2-107.1(a-5)(4) (West 2010). The written order stated, inter alia, that respondent has a
                                                     -5-
       serious mental illness/developmental disability; respondent exhibits deterioration in her ability
       to function, suffering, or threatening or disruptive behavior; respondent has refused to submit
       to treatment by psychotropic medication; the benefits of the treatment outweigh the harm;
       respondent lacks the capacity to make a reasoned decision about the treatment; and other less
       restrictive services were explored and found inappropriate. The written order also detailed the
       primary and alternative medications and dosages, the tests necessary to safely and effectively
       administer the treatment, and the maximum treatment period of 90 days.
¶ 24        Respondent did not ask the trial court to make specific findings of fact on the record, and
       did not seek clarification of the trial court’s oral or written ruling. Respondent, however, did
       file a notice of appeal, seeking reversal of the trial court’s treatment order. Respondent argued
       that section 3-816(a) is a mandatory provision, and that the trial court’s failure to strictly
       follow this provision, by making findings of fact on the record, rendered its order erroneous
       and of no effect. Respondent conceded that her appeal was rendered moot by the expiration of
       the 90-day treatment period, but argued that the case fell within all three recognized exceptions
       to the mootness doctrine: the collateral consequences exception, the public interest exception,
       and the capable-of-repetition-yet-avoiding-review exception. The State disputed that review
       was appropriate under any exception to the mootness doctrine, but argued that even if review
       was proper, section 3-816(a) was merely directory, not mandatory, and thus noncompliance
       did not require reversal of the trial court’s order.
¶ 25        The appellate court reviewed the case under the collateral consequences exception to the
       mootness doctrine, and agreed with respondent that because section 3-816(a) is a mandatory
       provision, the appropriate remedy for noncompliance is reversal. 2013 IL App (1st) 112837,
       ¶¶ 10-11, 18-22.
¶ 26        We allowed the State’s petition for leave to appeal (Ill. S. Ct. R. 315(a) (eff. July 1, 2013)),
       and allowed Mental Health America of Illinois to file an amicus curiae brief in support of
       respondent (Ill. S. Ct. R. 345 (eff. Sept. 20, 2010)).

¶ 27                                           ANALYSIS
¶ 28                                            I. Mootness
¶ 29        No dispute exists that respondent’s appeal to the appellate court was rendered moot by the
       expiration of the 90-day treatment period. See In re Robert S., 213 Ill. 2d 30, 45 (2004). The
       appellate court, however, noted that respondent had not been previously subject to involuntary
       treatment, and that the collateral consequences exception to the mootness doctrine “applies to a
       first involuntary-treatment order.” 2013 IL App (1st) 112837, ¶ 10 (citing In re Linda K., 407
Ill. App. 3d 1146, 1150 (2011)).
¶ 30        The State argues that, contrary to the appellate court’s opinion, no per se exception to the
       mootness doctrine applies to first involuntary treatment orders, or mental health cases
       generally, and that the appellate court should have dismissed respondent’s appeal as moot. The
       State requests that we vacate the appellate court’s judgment. See In re Commitment of
       Hernandez, 239 Ill. 2d 195, 205 (2010) (vacating appellate court judgment where the appeal


                                                     -6-
       before that court was moot). Whether the appellate court’s mootness determination is correct is
       an issue of law which we review de novo. In re Alfred H.H., 233 Ill. 2d 345, 350 (2009).
¶ 31        In Alfred H.H., we held that the collateral consequences exception to the mootness doctrine
       is applicable in mental health cases. Id. at 362. Under this exception, where collateral
       consequences survive the expiration or cessation of a court order that are likely to be redressed
       by a favorable judicial determination, appellate review is permissible. Id. at 361. Although we
       recognized that reversal of a mental health admission or treatment order could provide a “host
       of potential legal benefits,” we concluded that application of the collateral consequences
       exception “is still decided on a case-by-case basis.” Id. at 362. When we considered the facts of
       the specific case before us, in which the respondent challenged an involuntary commitment
       order, we determined that no collateral consequences existed that would warrant application of
       this mootness exception. We explained:
                “[R]espondent has had multiple involuntary commitments prior to the present case. In
                addition, respondent is a felon who has served a sentence for murder. Simply stated,
                there is no collateral consequence that can be identified that could stem solely from the
                present adjudication. Every collateral consequence that can be identified already
                existed as a result of respondent’s previous adjudications and felony conviction.” Id. at
                363.
¶ 32        In Alfred H.H. we also rejected the respondent’s invitation to adopt a new exception to the
       mootness doctrine applicable to all civil commitment proceedings. Id. We stressed that “the
       evaluation of the established mootness exceptions must be conducted on a case-by-case basis,”
       and that “[t]his evaluation must consider all the applicable exceptions in light of the relevant
       facts and legal claims raised in the appeal.” Id. at 364.
¶ 33        Despite our clear statements in Alfred H.H. that application of the collateral consequences
       exception is decided on a case-by-case basis, even in cases arising under the Mental Health
       Code, some appellate court opinions have adopted the view that a first involuntary admission
       order or, as in this case, a first involuntary treatment order, is automatically reviewable under
       the collateral consequences exception. E.g., Linda K., 407 Ill. App. 3d at 1150
       (“ ‘collateral-consequences exception applies to a first involuntary-treatment order’ ” (quoting
       In re Joseph P., 406 Ill. App. 3d 341, 346 (2010))); In re Wendy T., 406 Ill. App. 3d 185, 189
       (2010) (applying collateral consequences exception where the “record does not indicate that
       respondent has ever before been subject to an order for the involuntary administration of
       medication,” and “[t]hus, there are collateral consequences that might plague respondent in the
       future”); In re Val Q., 396 Ill. App. 3d 155, 159-60 (2009) (“this being respondent’s first
       involuntary treatment order, there are collateral consequences that may plague respondent in
       the future”); In re Gloria C., 401 Ill. App. 3d 271, 275 (2010) (“this being the respondent’s
       first involuntary admission order, there are collateral consequences that may plague the
       respondent in the future”).
¶ 34        Application of the collateral consequences exception cannot rest upon the lone fact that no
       prior involuntary admission or treatment order was entered, or upon a vague, unsupported
       statement that collateral consequences might plague the respondent in the future. Rather, a
       reviewing court must consider all the relevant facts and legal issues raised in the appeal before
                                                      -7-
       deciding whether the exception applies. Alfred H.H., 233 Ill. 2d at 364. Collateral
       consequences must be identified that “could stem solely from the present adjudication.” Id. at
       363. Although amicus curiae argues that a first involuntary commitment or treatment order
       should always satisfy the collateral consequences exception, we adhere to our decision in
       Alfred H.H. and decline to adopt a blanket rule of appealability in such cases. Appellate court
       opinions that hold otherwise, including the opinion below, are overruled.
¶ 35       The State maintains that respondent here cannot identify any collateral consequences that
       stem solely from the trial court’s involuntary treatment order. We need not consider this issue
       because we agree with respondent that even if the collateral consequences exception does not
       apply, review was nonetheless appropriate under the public interest exception.
¶ 36       Review of an otherwise moot issue under the public interest exception requires a clear
       showing of each of the following criteria: “(1) the question presented is of a public nature; (2)
       an authoritative determination of the question is desirable for the future guidance of public
       officers; and (3) the question is likely to recur.” In re Shelby R., 2013 IL 114994, ¶ 16. With
       respect to the first criterion, case-specific inquiries, such as sufficiency of the evidence, do not
       present the kinds of broad public issues required for review under the public interest exception.
       Alfred H.H., 233 Ill. 2d at 356-57. Here, however, the issue before the appellate court was not
       case-specific. Rather, the issue was one of general applicability to mental health cases,
       involving the proper construction of section 3-816(a) as either a mandatory or directory
       provision. The resolution of this issue will affect the procedures that must be followed in
       proceedings under the Mental Health Code, which this court has already acknowledged are
       “matters of a public nature and of substantial public concern.” In re Mary Ann P., 202 Ill. 2d
393, 402 (2002). Accordingly, the first criterion for review under the public interest exception
       was satisfied.
¶ 37       With respect to the second criterion, the need for an authoritative determination of the
       question, we consider the state of the law as it relates to the moot question. See Shelby R., 2013
IL 114994, ¶ 19. Research discloses that at the time respondent filed her notice of appeal, this
       court had not spoken on section 3-816(a) of the Mental Health Code. Our appellate court,
       however, had published three decisions, all arising in the Fifth District, involving a trial court’s
       deviation from the fact-finding requirement of section 3-816(a). See In re James S., 388 Ill.
       App. 3d 1102 (2009); In re Lance H., 402 Ill. App. 3d 382 (2010); In re Joseph M., 405 Ill.
       App. 3d 1167 (2010). In each of these cases, the appellate court reversed the trial court’s
       treatment or admission order. None of these appellate opinions, however, addressed the
       specific issue raised in this case: whether section 3-816(a) is mandatory or directory.
       Accordingly, we regard the issue raised in this case as one of first impression which, as a
       matter of substantial public concern, is in need of an authoritative determination. See
       Shelby R., 2013 IL 114994, ¶¶ 20-22 (holding that appellate court could properly consider
       issue of first impression under the public interest exception).
¶ 38       The desirability of an authoritative determination of this issue is also demonstrated by the
       inconsistent positions adopted by the State’s Attorney of Randolph County in Lance H., and
       the State’s Attorney of Cook County in the instant case. In Lance H., the State conceded that
       the trial court’s failure to follow section 3-816(a) required reversal of the trial court’s order.
                                                    -8-
       Lance H., 402 Ill. App. 3d at 386-87. Here, however, the State maintains that because the
       statute is directory, not mandatory, reversal is not required. Under these circumstances, the
       appellate court here could have reasonably concluded that review is desirable for the future
       guidance of public officers, thus satisfying the second criterion for application of the public
       interest exception.
¶ 39       Finally, with respect to the third criterion, no doubt exists that the question is likely to recur
       because section 3-816(a), by its express terms, applies to “[e]very final order” entered in
       proceedings under the Mental Health Code. 405 ILCS 5/3-816(a) (West 2010). We note that
       the State maintained, in its petition for leave to appeal, that the issue is “frequently raised in
       appeals involving involuntary commitment and medication orders.” Although this statement
       was made in support of review by this court, it is equally applicable to review by the appellate
       court. That the issue is likely to recur is borne out by the fact that, just six months after entry of
       the appellate court opinion in this case, the appellate court was again called upon to consider
       whether section 3-816(a) is directory or mandatory. See In re Latoya C., 2013 IL App (1st)
121477, ¶ 14, pet. for leave to appeal pending, No. 116555. The recurrence of this issue
       indicates that guidance in this area is still needed. In re Laura H., 404 Ill. App. 3d 286, 289
       (2010).
¶ 40       We conclude that the appellate court could have properly reviewed this case pursuant to the
       public interest exception to the mootness doctrine. Accordingly, we decline the State’s
       invitation to vacate the appellate court opinion, and will consider the case on the merits. See
       Shelby R., 2013 IL 114994, ¶ 23 (“For the same reasons that review by the appellate court was
       appropriate, review by this court is also appropriate.”).

¶ 41                                 II. Mandatory Versus Directory
¶ 42       Section 3-816(a) of the Mental Health Code provides, in relevant part, that “[e]very final
       order entered by the court under this Act shall be in writing and shall be accompanied by a
       statement on the record of the court’s findings of fact and conclusions of law.” 405 ILCS
       5/3-816(a) (West 2010). The involuntary treatment order entered in this case qualifies as a
       “final order.” See In re Curtis B., 203 Ill. 2d 53, 59 (2002) (“[a] final order is one which sets or
       fixes the rights of a party”). Further, because the State conceded that the trial court failed to
       comply with section 3-816(a), we will not make an independent determination of that issue.
       Accordingly, the only question before us is whether section 3-816(a) is mandatory, as the
       appellate court held, or directory, as the State argues.
¶ 43       “Whether a statutory command is mandatory or directory is a question of statutory
       construction, which we review de novo.” People v. Robinson, 217 Ill. 2d 43, 54 (2005). The
       answer to this question is a matter of legislative intent. Id. As this court has explained:
               “[S]tatutes are mandatory if the intent of the legislature dictates a particular
               consequence for failure to comply with the provision. [Citation.] However, in the
               absence of such legislative intent the statute is directory and no particular consequence
               flows from noncompliance. [Citation.] There are consequences to a directory reading,
               but a directory reading acknowledges only that no specific consequence is triggered by

                                                     -9-
                the failure to comply with the statute. [Citation.] In other words, the
                mandatory/directory question simply denotes whether the failure to comply with a
                particular procedural step will or will not have the effect of invalidating the
                governmental action to which the procedural requirement relates. [Citation.]”
                (Emphasis in original.) (Internal quotation marks omitted.) In re M.I., 2013 IL 113776,
                ¶ 16.
¶ 44       The law presumes that statutory language that issues a procedural command to a
       government official indicates an intent that the statute is directory. Id. ¶ 17. This presumption
       may be overcome, and the provision will be read as mandatory, under either of two conditions:
       (1) when the statute contains language prohibiting further action, or indicating a specific
       consequence, in the case of noncompliance, or (2) when the right or rights the statute was
       designed to protect would generally be injured by a directory reading. Id. ¶¶ 17-18.
¶ 45       With respect to the first condition, section 3-816(a) lacks any language that would prohibit
       the entry of a final order, or language identifying a specific consequence, for noncompliance
       with the statutory command. Although section 3-816(a) states that final orders “shall” be
       accompanied by findings of fact, the word “shall” is not determinative when the
       mandatory/directory dichotomy is at issue. Id. ¶ 19. Thus, the first condition which would
       overcome the presumption that section 3-816(a) is directory is not present here.
¶ 46       With respect to the second condition, the parties have identified three rights which one or
       both of them claim section 3-816(a) is intended to protect: (1) a respondent’s appeal rights; (2)
       a respondent’s liberty interest in refusing treatment; and (3) a respondent’s right to notice of
       the trial court’s reasoning. We consider each in turn.

¶ 47                                        III. Appeal Rights
¶ 48       The Mental Health Code provides that “[a]n appeal from a final order may be taken in the
       same manner as in other civil cases.” 405 ILCS 5/3-816(b) (West 2010). The State and
       respondent agree that section 3-816(a) is intended to protect this statutory right, but disagree as
       to whether a directory reading of the statute would generally injure that right.
¶ 49       Respondent makes no claim that the trial court’s noncompliance with section 3-816(a)
       injured her appeal rights in this case. Instead, she argues that in other cases, a lack of
       fact-finding could, as a practical matter, preclude appellate review. In support of this argument,
       respondent directs our attention to section 2-107.1 of the Mental Health Code, which sets forth
       several factors that must be proven by clear and convincing evidence before a court may
       authorize involuntary treatment. 405 ILCS 5/2-107.1(a-5)(4) (West 2010). One such factor is
       that the respondent currently exhibits one of the following: “(i) deterioration of his or her
       ability to function ***, (ii) suffering, or (iii) threatening behavior.” 405 ILCS
       5/2-107.1(a-5)(4)(B) (West 2010). Respondent argues that if, for example, the trial court failed
       to make a finding as to which behavior it found had been proven, the court on appeal would not
       be able to review whether the court’s decision was against the manifest weight of the evidence.
¶ 50       Although a clear recitation of the trial court’s findings of fact would be helpful to a
       reviewing court (see In re Madison H., 215 Ill. 2d 364, 374 (2005)), we agree with the State

                                                   - 10 -
       that a full and fair review of the trial court’s ruling is not precluded by a lack of factual
       findings. We note that reviewing courts frequently consider sufficiency of the evidence claims
       where, as here, the ultimate ruling, but not the underlying findings, is disclosed. Appeal from a
       judgment entered on a jury verdict is a prime example. The reviewing court knows only the
       jury’s verdict, not the underlying findings supporting the verdict. Yet that circumstance does
       not preclude a reviewing court from considering a sufficiency-of-the-evidence claim. We note,
       also, that not all appeals in cases arising under the Mental Health Code implicate the trial
       court’s fact-finding. A respondent may raise a purely legal issue on appeal whose resolution is
       not dependent upon the trial court’s factual findings, or challenge a legal conclusion flowing
       from a set of undisputed facts. Indeed, in this case, respondent has raised only a legal issue on
       appeal, and has not challenged the sufficiency of the evidence supporting the trial court’s
       treatment order.
¶ 51       Our conclusion that a lack of factual findings does not preclude appellate review also finds
       support in the principle that it is the “judgment” of the lower court that is reviewed, and “not
       what else may have been said.” In re Estate of Funk, 221 Ill. 2d 30, 86 (2006). Thus, although
       factual findings may provide an explanation or reason for the trial court’s decision, it is the
       correctness of the court’s ruling, and not the correctness of its reasoning, that is under review.
       People v. Johnson, 208 Ill. 2d 118, 128 (2003).
¶ 52       Because no reason has been identified from which we may conclude that an injury to
       respondent’s appeal rights would generally result from a directory reading of the statute, the
       presumption that section 3-816(a) is directory has not been overcome. See Robinson, 217 Ill.
2d at 57 (rejecting mandatory reading of statute where, although the right to appeal might be
       injured “in a given case, there is no reason to believe that it generally would be”).

¶ 53                                        IV. Liberty Interest
¶ 54       Respondent argues that section 3-816(a) must be given a mandatory reading in light of the
       “ ‘massive curtailment of liberty’ ” that the administration of involuntary mental health
       services entails. In re Barbara H., 183 Ill. 2d 482, 496 (1998) (quoting Vitek v. Jones, 445 U.S.
480, 491 (1980)). According to respondent, requiring a trial court to make factual findings on
       the record reminds courts to follow the law, rather than simply rubber-stamping a
       psychiatrist’s recommendation, or ordering mental health services for well-intentioned, but
       improper reasons.
¶ 55       The State does not directly challenge respondent’s assertion that section 3-816(a) is
       intended to protect the liberty interests of recipients of mental health services. The State
       argues, however, that the procedures utilized in this case fully protected respondent’s liberty
       interests, and other than her assertion that the trial court failed to make the findings required by
       section 3-816(a), respondent has never claimed that her liberty interests were infringed or that
       the trial court’s order was improper.
¶ 56       Our task is to determine whether a directory reading of section 3-816(a) would generally
       injure a right the statute was intended to protect. M.I., 2013 IL 113776, ¶ 17. If we accept
       respondent’s argument, then we must conclude that a directory reading will generally injure a

                                                    - 11 -
       respondent’s liberty interest because trial courts will likely not follow the law, will probably
       rubber-stamp the psychiatrist’s recommendation, and will order mental health services for the
       wrong reasons. Such a conclusion is not warranted.
¶ 57       This court has recognized that persons who are mentally ill have a federal constitutionally
       protected liberty interest to refuse the administration of psychotropic medication. In re C.E.,
       161 Ill. 2d 200, 214 (1994). The State, however, has a legitimate parens patriae interest,
       embodied in section 2-107.1 of the Mental Health Code, in furthering the treatment of the
       mentally ill, by forcibly administering treatment to those individuals incapable of making a
       sound decision. Id. at 217.
¶ 58       Pursuant to section 2-107.1(a-5)(1), before a trial court may enter an involuntary
       medication order, a petition must first be filed in the circuit court and delivered to the
       respondent, his or her attorney, and his or her guardian, if any, along with notice of the time
       and place of the hearing. 405 ILCS 5/2-107.1(a-5)(1) (West 2010). The petitioner must make a
       good faith attempt to determine whether the respondent has executed a power of attorney for
       health care or a declaration for mental health treatment. Id. Significantly, the respondent is
       entitled to appointment of counsel. 405 ILCS 5/2-107.1(a-5)(3), 3-805 (West 2010);
       Barbara H., 183 Ill. 2d at 493-94. Only in limited circumstances will a hearing proceed
       without counsel. 405 ILCS 5/3-805 (West 2010). The respondent is also entitled to secure an
       independent examination by a physician, clinical psychologist, or other expert of respondent’s
       choice (405 ILCS 5/2-107.1(a-5)(3), 3-804 (West 2010)), and must receive written notice of
       the side effects, risks, and benefits of the treatment plan (405 ILCS 5/2-102(a-5) (West 2010)).
¶ 59       At the judicial hearing on the petition, which is separate from the hearing to determine if
       the respondent is subject to involuntary admission (405 ILCS 5/2-107.1(a-5)(2) (West 2010)),
       the presence of the following factors must be proven by clear and convincing evidence:
                   “(A) That the recipient has a serious mental illness or developmental disability.
                   (B) That because of said mental illness or developmental disability, the recipient
               currently exhibits any one of the following: (i) deterioration of his or her ability to
               function, as compared to the recipient’s ability to function prior to the current onset of
               symptoms of the mental illness or disability for which treatment is presently sought, (ii)
               suffering, or (iii) threatening behavior.
                   (C) That the illness or disability has existed for a period marked by the continuing
               presence of the symptoms set forth in item (B) *** or the repeated episodic occurrence
               of these symptoms.
                   (D) That the benefits of the treatment outweigh the harm.
                   (E) That the recipient lacks the capacity to make a reasoned decision about the
               treatment.
                   (F) That other less restrictive services have been explored and found inappropriate.
                   (G) If the petition seeks authorization for testing and other procedures, that such
               testing and procedures are essential for the safe and effective administration of the
               treatment.” 405 ILCS 5/2-107.1(a-5)(4) (West 2010).

                                                   - 12 -
       If the petition is granted, the court’s written order, which can be effective for no more than 90
       days (405 ILCS 5/2-107.2(a-5)(5) (West 2010)), must identify the medications, along with the
       anticipated dosages, and the persons authorized to administer them (405 ILCS
       5/2-107.2(a-5)(6) (West 2010)).
¶ 60        A directory reading of section 3-816(a), under which noncompliance could be excused,
       does not negate these procedural safeguards. Indeed, respondent does not argue that the
       procedures followed in this case—a hearing, after notice, at which respondent was represented
       by counsel, and had an opportunity to challenge the State’s evidence—were compromised
       because the court expressed only its legal conclusion that the evidence overwhelmingly
       supported the petition. We cannot make the leap, urged by respondent, that a directory reading
       will injure the liberty interests the foregoing procedures protect by somehow enabling trial
       courts to rubber-stamp a psychiatrist’s recommendation or authorize administration of
       psychotropic drugs for improper reasons. Accordingly, we decline to depart from the legal
       presumption that section 3-816(a) is directory.

¶ 61                        V. Right to Notice of the Trial Court’s Reasoning
¶ 62       Respondent also argues that a directory reading of section 3-816(a) will generally injure a
       respondent’s “right to notice of the trial court’s reasoning.” The State disputes that such a right
       exists. The State further argues that, in any event, the notice respondent claims is due could
       have been realized had she simply requested specific findings of fact, or other clarification, at
       the time the trial court ruled, and that no reason exists to reverse the trial court’s judgment. See
       In re Nau, 153 Ill. 2d 406, 419 (1992) (holding that reversal of commitment order was not
       required based on a defect in notice under section 3-611 of the Mental Health Code, where the
       defect “could and should have been objected to immediately, could have been easily cured if
       timely objected to, and made no difference anyway” (internal quotation marks omitted)).
¶ 63       We first consider the source of respondent’s claimed “right to notice of the trial court’s
       reasoning.” Respondent does not argue that such right flows from section 3-816(a) or any other
       statutory provision. Rather, respondent relies on this court’s opinion in Madison H.
¶ 64       Madison H. involved an appeal following a dispositional hearing under the Juvenile Court
       Act, in which guardianship of the minor child was placed in the Department of Children and
       Family Services. At issue was a provision of the Juvenile Court Act, stating that “[i]f the trial
       court determines and puts in writing” its factual basis for finding the parents unable to care for
       the child, and that the child’s best interests will be jeopardized if the child remains with the
       parents, the court may commit the minor to the Department of Children and Family Services.
       705 ILCS 405/2-27(1) (West 2002). We remanded the case to the trial court to make specific
       findings of fact apprising the child’s mother (who was developmentally disabled) of the
       reasons for the trial court’s decision. Madison H., 215 Ill. 2d at 377-78. As emphasized in the
       special concurrence, written findings were necessary “to provide the parties, social services,
       and the court with clear benchmarks for measuring future progress toward the goal of
       reunification.” Id. at 380 (Kilbride, J., specially concurring).


                                                    - 13 -
¶ 65        The present case does not involve a provision of the Juvenile Court Act, nor does it involve
       an ongoing proceeding in which the trial court’s findings are intended to provide benchmarks
       for the respondent’s conduct. Moreover, Madison H. did not consider the mandatory/directory
       dichotomy that is now before us. Though Madison H. established the favored procedure in
       certain abuse and neglect cases, it did not establish a broadly applicable “right to notice of the
       trial court’s reasoning.”
¶ 66        Respondent identifies no other source of her right to such notice. Instead, respondent
       generally maintains that notice of the trial court’s reasoning will protect her liberty interest in
       not being medicated involuntarily, just as statutory notice of the medication and its side effects
       will protect her liberty interest. Thus, respondent’s right-to-notice argument devolves into a
       liberty-interest argument. As already discussed, however, we rejected respondent’s argument
       that a directory reading of section 3-816(a) will generally injure her liberty interests.
       Accordingly, we also reject respondent’s right-to-notice argument as a basis on which to
       depart from a directory reading of section 3-816(a).

¶ 67                                         CONCLUSION
¶ 68       Having found no reason to conclude that a respondent’s appeal rights or liberty interests
       will generally be injured through a directory reading of section 3-816(a), we hold that the legal
       presumption that section 3-816(a) is a directory provision has not been overcome in this case,
       and that the appellate court erred in reversing the judgment of the trial court. Accordingly, we
       reverse the judgment of the appellate court and affirm the judgment of the trial court.

¶ 69      Appellate court judgment reversed.
¶ 70      Circuit court judgment affirmed.




                                                   - 14 -